DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 09/01/2020. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-4, 9, 11-16, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they recite the limitation “…an identifying target address that may be different from the identifying target addresses of the other packets in the plurality of packets, the identifying target address corresponding to one of the identifying addresses of the plurality of devices” This limitation is not disclosed in the in the specification therefore it is considered new matter.
Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 1.
Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 13.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they recite the limitation “…an identifying target address that may be different from the identifying target addresses of the other packets in the plurality of packets, the identifying target address corresponding to one of the identifying addresses of the plurality of devices” They phrase “…may be different…” is not definite the may be the same for example.
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 13.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 9,141,398 B2) in view of Meaney et al. (US 2014/0281325 A1) further in view of Naumann (US 7,042,845 B1).

For claim 1 Fujimoto teaches a communication system (see Fig. 1 “communication system 1”), comprising: 
a controller (see Fig. 1 and column 30 lines 7-16 “host controller 111”); 
a plurality of devices serially connected to the controller, each device having a different identifying address from each other device (see Fig. 1, column 30 lines 7-16 and column 30 lines 33-34 “devise 4-1 to 4-N are connect in series to the controller 111”); and 
a communication path connecting the controller to the plurality of devices in a loop (see Fig. 1 “a communication path from D0 connecting devices 4-1 to 4-N in a loop to D1”), the communication path configured to transmit a communication frame as a differential serial signal (see Fig. 1 “a communication path from D0 connecting devices 4-1 to 4-N in a loop to D1 configured to transmit a communication from D0 to D1” and column 2 lines 40-47 “system 1 in configured to process incoming frames as differential signaling” and Fig. 7, Fig. 8, Fig. 12, Fig. 21, and Fig. 31 “Frame Format”), 
wherein 
the communication frame includes a plurality of packets, each packet in the plurality of packets having a fixed data length (see Fig. 1 “plurality of packets of plurality of devices 4-1 to 4-N”), and 
each device is configured to insert data into, and extract data from, a packet in the communication frame (see Fig. 1 “plurality of packet modifier (extracting and inserting data 10-1 to 10-N”).
Fujimoto does not exclusively teach a frame consists of plurality of packets.
However, Meaney teaches a memory subsystem 112 can transmit to MCU 106 a frame of packets and each frame can include one or more packets (see Meaney: paragraph 29). In addition, Meaney teaches a memory subsystem such as memory card or memory module are often connected via a pluggable to a system board (see Meaney: paragraph 2). In addition, Meaney teaches plurality of  differential serial signal paths between transmitter and receivers  and frame sizes of four bits and other frame sizes are supported(see Meaney: paragraph 50).
Thus, it would have to a person of ordinary skill in the art before effective filing date of claimed invention to use the teaching of Meaney in the initializing system of Fujimoto to use memory modules to handle frames carrying plurality of packets (see Meaney: paragraph 29).
Fujimoto in view of Meaney does not explicitly teach the amended limitation “and an identifying target address that may be different from the identifying target addresses of the other packets in the plurality of packets, the identifying target address corresponding to one of the identifying addresses of the plurality of devices”.
However, Naumann teaches a method comprising: receiving a plurality of communications along at least one input communication line; framing each communication into a plurality of packets, each packet of said plurality of packets containing destination information related to a destination module for a predetermined amount of data contained within said each packet; encoding a destination address field into said destination information of said each packet, said destination address field identifying said destination module for said each packet; and encoding a destination slot field into said destination address field, said destination slot field identifying said destination module for said each packet (see Naumann: claim1).
Thus, it would have to a person of ordinary skill in the art before effective filing date of claimed invention to use the teaching of Naumann in the combined initializing system of Meaney and Fujimoto to frame plurality of packets into a frame wherein each packet has it destination address (see Meaney: paragraph 29).

For claim 13 Fujimoto in view of Meaney further in view of Naumann teaches a memory device, comprising: 
a communication interface circuitry configured to connect a communication path serially connecting a controller to a plurality of memory devices in a loop and transmit communication frames as a differential serial signal on the communication path (as discussed in claim 1), 
wherein each memory device in the plurality of memory devices having a different identifying address from each other memory device (see Fujimoto: Fig. 1 “device IDs 9-1 to 9-N”), 
each communication frame includes a plurality of packets, each packet in the plurality of packets having a fixed data length and an identifying target address that may be different from the identifying target addresses of the other packets in the plurality of packets, the identifying target address corresponding to one of the identifying addresses of the plurality of devices (as discussed in claim 1), and
 the communication interface circuitry is configured to insert data into, and extract data from, a packet in the communication frame (as discussed in claim 1).

For claim 20 Fujimoto in view of Meaney further in view of Naumann teaches a communication method, comprising: 
transmitting a communication frame as a differential serial signal from a controller on a communication path serially connecting the controller to a plurality of devices in a loop, the plurality of devices each having a different identifying address, the communication frame including a plurality of packets, each packet in the plurality of packets having a fixed data length and an identifying target address that may be different from the identifying target addresses of the other packets in the plurality of packets, the identifying target address corresponding to one of the identifying addresses of the plurality of devices (as discussed in claim 1), and 
having a device of the plurality of devices insert data into, or extract data from, a packet in the communication frame received from the controller (as discussed in claim 1).

          For claim 2 Fujimoto in view of Meaney further in view of Naumann teaches the communication system, wherein each device is configured to insert data into, and extract data from, a first packet in the communication frame when a header included in the first packet includes the identifying target address  corresponding to the identifying address of the device which is a transmission destination (see Fujimoto: Fig. 7 “Packet header includes destination address”).

          For claim 3 Fujimoto in view of Meaney further in view of Naumann teaches the communication system, wherein, each device is configured to insert data into a first packet in the communication frame when the first packet is a null packet and configured to change a header of the first packet to reflect the insertion of data into the first packet (see Fujimoto: Fig. 1 “packet modifiers” Fig. 8 “packet header is modified to include command No”, and Meaney: paragraph 59 “training logic issues a null packet”).

          For claim 9 Fujimoto in view of Meaney further in view of Naumann teaches the communication system, wherein each packet includes a header and a payload, and the header includes a first code word of information and an error correction code of the information (see Fujimoto: Fig. 7 “header and payload and boot code (code word) and Meany: paragraph 45 “error-correcting code (ECC)”) .

          For claim 11 Fujimoto in view of Meaney further in view of Naumann teaches the communication system, wherein the devices are memory devices and the controller is a memory controller (see Fujimoto: Fig.1, Fig. 16 “memory devices and memory controller”, column 30 lines 54 “removable memory cards” and as discussed in claim 1).

          For claim 12 Fujimoto in view of Meaney further in view of Naumann teaches the communication system, wherein the memory devices are each memory chips mounted on a common memory card (see Fujimoto: Fig. 16 “memory card”, column 30 line 5 “semiconductor chip portable devices”, and as discussed in claim 1).

          For claim 14 Fujimoto in view of Meaney further in view of Naumann teaches the memory device, wherein the communication interface is configured to insert data into, and extract data from, a first packet in the communication frame when a header included in the first packet includes the identifying target address corresponding to the identifying address of the memory device which is a transmission (as discussed in claim 2).

          For claim 15 Fujimoto in view of Meaney further in view of Naumann teaches the memory device, wherein the communication interface is configured to insert data into a first packet in the communication frame when the first packet is a null packet and configured to change a header of the first packet to reflect the insertion of data into the first packet (as discussed in claim 3).

          For claim 19 Fujimoto in view of Meaney further in view of Naumann teaches the memory device, wherein each packet includes a header and a payload, and the header includes a first code word of information and an error correction code of the information (as discussed in claim 9).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415